COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-330-CV



COLUMBIA MEDICAL CENTER OF 					      APPELLANTS

ARLINGTON, 
SUBSIDIARY, L.P., D/B/A 

MEDICAL CENTER OF ARLINGTON, 

AND JANE DOE NURSE
 

V.



ST. PAUL FIRE AND MARINE	INSURANCE				APPELLEES

COMPANY AND STEVEN SZLOBODA
 

 
 

----------

FROM THE 236
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: January 31, 2008 

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.